Citation Nr: 1455995	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with secondary depressive disorder prior to September 13, 2011.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2013, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

In an October 2012 rating decision, the RO increased the rating for the Veteran's PTSD with secondary depressive disorder, assigning a 50 percent evaluation effective September 13, 2011.  In the March 2013 Travel Board hearing, the Veteran makes clear that he is only appealing the initial rating for PTSD with secondary depressive disorder at 30 percent disabling, but not the 50 percent rating effective September 2011.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (unless a claimant expresses an intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the VA is required to consider entitlement to all available ratings for that condition).  Thus, the period of the appeal is limited to the period prior to September 13, 2011.
 
In April 2014, the Board remanded this matter to obtain private treatment records.  As all directed development has been conducted, as will be discussed in greater detail below, the claims are properly before the Board at this time.


FINDING OF FACT

Prior to September 13, 2011, PTSD and depression are productive of no more than occupational and social impairment with reduced reliability and productivity.  Deficiencies in most areas, and total social and occupational impairment are not demonstrated.


CONCLUSION OF LAW

The criteria for a PTSD with secondary depressive disorder rating of 50 percent, but no higher, prior to September 13, 2011 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Codes (DC) 9411, 9434 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in June and July 2009.  The claim was last adjudicated in October 2014.  Although additional evidence was received after the October 2014 Supplemental Statement of the Case, the evidence was not pertinent to the claim, therefore, the matter does not require a remand for further RO adjudication.

The Veteran's claim for a higher rating for his PTSD with secondary depressive disorder arises from his disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2014).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA treatment records, private medical records, and lay statements have been associated with the record.  In October 2009, May 2010, and May 2012, VA provided the Veteran with VA examinations to evaluate the severity of the Veteran's PTSD with secondary depressive disorder.  The examinations provided findings necessary for rating mental disorders and are considered adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

In April 2014, the case was remanded in order to obtain additional psychological treatment records, including private and VA contractor records.  An April 2014 letter asked the Veteran to identify his treating providers from the Veteran, and submit releases.  In November 2014, VA received the names of treating providers along with releases for the providers.  In a December 2014, VA notified the Veteran of the lack of response to its request of these providers for records.  In December 2014, VA received medical records from Northwest Human Services.  The Board finds the foregoing to constitute substantial compliance with the remand directives.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As reasonable attempts have been made to obtain the additional medical records, the existence of which was raised by the record, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted for the entire period of the appeal.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Analysis

The Veteran's PTSD with secondary depressive disorder was evaluated under DCs 9434-9411.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  These Diagnostic Codes address major depressive disorder and PTSD.  However, all psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

In assessing the degree of psychiatric disability, the GAF score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).

The Veteran contends that his service-connected PTSD with secondary depressive disorder is more severe than the 30 percent initial rating contemplates.  Thus, the primary issue on this appeal is whether the overall impairment caused by the Veteran's PTSD with secondary depressive disorder more nearly approximates the criteria for a higher evaluation.  For the following reasons, the Board finds that the overall impairment caused by the Veteran's PTSD with secondary depressive disorder most nearly approximates the 50 percent rating criteria, thus creating an overall uniform rating for the entire period of the appeal. 

The record reveals August 2008 mental health treatment records which show the Veteran had some close friends that he saw frequently in Eastern Oregon with whom he enjoyed hunting and dog pointing trials.  The August 2008 records indicate Veteran did not want to develop a social network locally.  The Veteran reported a score of 9/10 for depression and irritability, and the treating provider assigned a GAF score of 45.

January 2009 to March 2009 treatment notes show a GAF score of 55.  Dr. E. M., Psychologist, reported the Veteran's PTSD and depression manifestations as being difficulty getting to, and staying, asleep; irritability; exaggerated startle response; feeling depressed every day; frequently being angry; and, not enjoying activities he previously enjoyed.  Dr. E. M. indicated that the Veteran made poor eye contact, and that it was difficult to get specific information from him. 

July 2009 VA treatment records reveal that the Veteran was very angry and sad and tears were in his eyes at the end of a primary care visit.  The Veteran was not employed and reported that he did not have male friends like he had in the past.  It was noted that he exercised by walking or riding a bike nearly every day of the week.  The Veteran reported feeling down, depressed, or hopeless nearly every day for a two week period and had little interest or pleasure in doing things.  

In an October 2009 VA PTSD examination, the Veteran again reported socializing with his friend in Eastern Oregon, and participating in dog trials one to two times in the fall and spring.  The Veteran reported attempting to start a business, for which he worked twenty hours per week for the prior four months.  The Veteran reported being generally able to work well with customers, but has difficulty with authority figures.  The Veteran reported nightmares once every two weeks, feeling detached from other people.  The Veteran endorsed irritability and hypervigilance, and sleeping five to six hours per night.  The Veteran denied suicidal ideation.  His speech was clear, his affect was within normal limits, and mood was neutral to irritable.  Attention, concentration, and memory were intact.  He provided a concrete interpretation for a proverb.  The VA examiner assigned him a GAF score of 60, and concluded that the Veteran had mild occupational impact in that he had some difficulties working with authority figures and had mild to moderate social impact in that he has few close friends and has difficulties in romantic relationships.

In the December 2009 notice of disagreement (NOD), the Veteran's representative claimed that the Veteran has serious impairment in social and occupational environments, and stated that the Veteran has difficulty in remembering, gets very frustrated when unable to think through logical processes, continuously has difficulty in maintaining relationships with family members and friends, and prefers to be isolated from others.

In May 2010, the Veteran underwent a VA examination in which he reported an inability to work, although largely due to lack of money or capital necessary to start another business, and difficulties with authority.  The Veteran described symptoms of numbing and avoidance, problems with concentration, minor difficulties with memory, difficulties managing his temper, and excessive irritability.  The Veteran denied suicidal and homicidal ideation.  The examiner found a flattened affect and emotional disconnection.  The examiner concluded that although the Veteran's work functioning appeared to be primarily effected by the poor economy, his difficulties with temper and authority also significantly impact his ability to work.  The examiner found the Veteran to have minimal social function with avoidance, isolation, lack of motivation, and depression all impacting the Veteran's social functioning.  The examiner assigned the Veteran a GAF score of 50.  

In a July 2010 statements, the Veteran's representative stated that the Veteran had not worked for 13 months due to PTSD.  See July 2010 NOD.  The representative asserted that the Veteran suffers memory loss when completing tasks which causes him anxiety attacks followed by anger and frustration.  The Veteran reportedly isolated himself from others due to these factors and this has affected his social relationships.  The Veteran's representative asserts that the Veteran has made several attempts to obtain employment, but breaks down during the interview process and is unable to complete the interview. 

A September 2011 VA mental health treatment note reveals the Veteran endorsing symptoms of persistent sadness, low motivation, low initiation, ongoing sleep disturbances and lowered self-esteem.  The Veteran denied suicidal and homicidal ideation.  The Veteran's speech was purposeful and normal in volume.  No paraphasias was noted.  The Veteran's mood was irritated.  Affect was full ranging and concentration was grossly intact, as was memory.  The treating professional assigned the Veteran a GAF score of 56.

A September 2011 VA Polytrauma Note revealed the Veteran's PHQ-9 screen score suggestive of severe depression.  A May 2012 VA examination revealed the Veteran reporting ongoing, moderate symptoms of PTSD with frequent nightmares and intrusive thoughts.  The Veteran indicated feeling distant from others, irritable, hypervigilant, and having difficulty with authority.  The Veteran denied suicidal and homicidal ideation.  The examiner found the Veteran to have occupational and social impairment with reduced reliability and productivity and distance from others.  The examiner assigned a GAF score of 55.

In the March 2013 hearing, the Veteran contended that the severity of his condition had not changed since he brought his claim and that he should be evaluated at 50 percent for the entire appeal period.  The Veteran claims that he was overwhelmed in the first examination, and it did not adequately capture his then-current symptoms.  

The Board has considered the lay and medical evidence of record in considering an initial evaluation in excess of 30 percent for the Veteran's PTSD with secondary depressive disorder for the period of the appeal prior to September 13, 2011, and we conclude that the evidence warrants an increased evaluation of 50 percent, thus creating a uniform stage of rating.  The Board did not focus solely on the presence or absence of specific symptoms listed in the DC, but instead examined how the Veteran's symptoms affected his occupational and social functioning, comparing his documented symptoms against the examples provided in the DC to ascertain the level of impairment.  See Vazquez-Claudio, 713 F.3d 112, 118 (2013).

The Board finds that the majority of the Veteran's symptoms were similar to those listed in the criteria for a 50 percent evaluation.  See Vaszquez-Claudio, 713 F.3d at 118 (explaining that the "disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are the kind enumerated in the regulation, an assessment of whether those symptoms result in" the required level of occupational and social impairment).  The Veteran consistently has exhibited social withdrawal, isolation, excessive irritability and anger.  Except for a brief period surrounding July 2009, the Veteran has been unemployed during the appeal period due in part to his temper and distrust of authority.  The Veteran exhibited flattened affect in the May 2010 VA examination, which concluded that the Veteran had minimal social functioning and an impacted ability to work.  

These symptoms are essentially no different than the symptoms during the period beginning September 13, 2011.  Prior to September, the Veteran's GAF scores were 45, 55, 60, and 50.  Beginning September 13, 2011, the Veteran's GAF scores were 56 and 50.  Thus, the Board is granting a higher initial rating of 50 percent for the entire period of the appeal prior to September 13, 2011, as the Veteran's disability has not significantly changed throughout this entire period.  In fact, the record shows consistent disturbances of motivation and mood and difficulty in establishing effective work and social relationships over the appeal period.   

As such, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 50 percent rating and no more. The next higher rating of 70 percent is not warranted because the evidence does not show "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships."  See 38 C.F.R. § 4.130, Diagnostic Code 9411.   An evaluation of 100 percent is not warranted because there is no evidence that the Veteran had an inability to perform any activities of daily living.  He has not shown that he was ever disorientated to time or place or had memory loss so severe as to not recall names of relatives, his own occupation, or his own name.  To the extent that the lay statements of the Veteran's representative and ex-wife support an evaluation higher than 50 percent, their probative value is outweighed by the probative value of the VA medical opinions which are detailed and prepared by a trained professional.  Accordingly, the criteria for 70 percent and 100 percent ratings are not met or approximated. 

Consideration has been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The discussion above reflects that the symptoms of the Veteran's PTSD with secondary depressive disorder are fully contemplated by the applicable rating criteria.  As shown above, the criteria include multiple psychiatric symptoms and encompassed the Veteran's psychiatric symptoms as shown in the VA examinations and treatment records.  There is neither evidence nor allegation of symptoms of and/or impairment due to the Veteran's PTSD with secondary depressive disorder that is not encompassed by the schedular rating assigned.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is thus not required and referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Accordingly, the Board concludes that the severity of the Veteran's symptoms warrants an increased evaluation to 50 percent for the period of the appeal prior to September 13, 2011.






ORDER

An increased evaluation of 50 percent for PTSD with secondary depressive disorder prior to September 13, 2011 is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


